Title: To George Washington from John Morgan, 12 December 1775
From: Morgan, John
To: Washington, George

 

Sir.
Genl Hospital [Cambridge] 12th Decemr 1775

In pursuance of your Excellency’s command I have carefully inquired into the state of the genl Hospital, and of the sick in each House, and do find that the number set down in the last weekly return, made to me, from the Surgeons of the Hospital, amounts to 676, but they have sometimes amounted to near 15,00; of which the proportion at Roxbury, is about one third; and on an average, their returns have generally proved to be nearly in that proportion. And whereas, from the great number of troops stationed at Roxbury, and its being so remote from Cambridge, it is absolutely necessary, to have Houses there for the reception and care of the Sick, and to have stores and proper officers for the same: and on further consideration of the merits and services of William Aspenwall, and Lemuel Hayward, in establis[h]ing Houses for that purpose, and their care, attention and skill, manifested as Surgeons, ever since the Army has been established, as well as the expediency of retaining Gentlemen of their abilities, and good character, in the Hospital, and the particular advantage, of their being stationed at Roxbury, in case of action in that quarter, (the Mates of the Hospital, in general, being not yet sufficiently qualifyed for a trust of that importance, without the direction of a superiour; and the four Surgeons already appointed, by Dr Church, being fully employed in times of prevailing sickness, at Cambridge, and will be all wanted there in case of a general action) I would beg leave to recommend that Mr Aspenwall and Mr Hayward, may still be kept in pay, as additional Surgeons, in the General Hospital so long as circumstances require, with liberty to draw on this Hospital, for the necessary supplies of Instruments, Medicines &c. And whereas the Small Pox hath made its appearance at several times in the Army, and a number of persons have been lately sent out of Boston and landed at point Sherley with the small pox on them; it is highly expedient, to fix on a proper place, for conveying such persons to, as may have the small pox, with suitable Conveniences to prevent its spreading; and to have a Surgeon, and Mate of experience kept there continually, whose sole business shall be restricted to the taking

care of the Soldiers, and other persons, that may have the small pox, and be sent thither to prevent its spreading; and whereas Dr Isaac Rand, has hitherto been employed as Surgeon and Mr Lyons as his Mate, to the care of the small pox-patients, who are willing to remain in that department, I do further recommend that they may be continued in pay, as Surgeon, and Mate, for the service, so long as occasion requires, with liberty to draw, on the general Hospital for necessary supplies. With all dutifull submission I remain your excellency’s Most Obedient & most Hume Sert

John Morgan

